Case: 2:19-cv-01041-EAS-EPD Doc #: 613 Filed: 04/09/21 Page: 1 of 1 PAGEID #: 6453




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


OLYMBEC USA LLC,

               Plaintiff,
                                                       Case No. 2:19-cv-1041

       vs.                                             Judge Edmund A. Sargus, Jr.

                                                       Magistrate Judge Elizabeth P. Deavers

CLOSED LOOP REFINING
AND RECOVERY, INC.,
et al.,

               Defendants.

                                              ORDER

       Defendant LG Electronics, U.S.A., Inc. has filed a motion for leave to file a sur-reply and

to file certain exhibits in support under seal. (ECF No. 612.) Plaintiff Garrison and the

Kuusakoski Defendants, the parties producing the documents marked “Confidential,” shall

indicate their intention to join in the motion within seven days of the date of this Order. Any

filing shall set forth reasons in support consistent with the Court’s previous orders. Further, if

any party objects to the filing of the sur-reply, it shall notify the Court within seven days of the

date of this Order.



       IT IS SO ORDERED.



                                               /s/ Elizabeth A. Preston Deavers______
DATED: April 9, 2021                           ELIZABETH A. PRESTON DEAVERS
                                               UNITED STATES MAGISTRATE JUDGE
